Citation Nr: 1201708	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-35 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In December 2008, the Board denied the appeal.  The Veteran appealed that decision to the Veterans Claims Court.  In April 2011, the Court vacated the Board's decision and remanded the appeal for compliance with instructions provided therein. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Court noted that the Veteran had reported two particular instances of injuries while in service.  The Veteran has stated candidly that he did not report these incidents.  See November 2007 statement.

The Board also observes that despite statements to the contrary by the Veteran, he was given a physical examination in September 1968 for purposes of separation and on the accompanying Report of Medical History, also dated September 1968, he described his health as excellent and he denied recurrent back pain.  Further, on multiple occasions post-service, he denied any back pain or injury.

Nonetheless, as there is evidence of a current disability, degenerative disc changes at L2-L3, and L5-S1, that may be associated with service based on his lay statements, the Board finds that an examination is needed to determine the nature and likely etiology of the low back disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the Board observes that the VA lumbar sacral spine X-rays that diagnosed a low back disorder were dated in June 2006, yet the November 2006 VA primary care clinic note indicated the Veteran was initiating VA treatment at that time.  Moreover, he filed his initial claim in May 2006 so records should be obtained one year prior. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the White River Junction VAMC for the period from May 2005 to the present.

2.  Schedule the Veteran for an examination to determine the etiology of his current low back disorder.  Any and all studies deemed necessary, including X-rays, should be completed. 

The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished. 

Based on a review of the file and an examination of the Veteran, the examiner is asked to provide an opinion with regard to the following questions: 

* Is a low back pathology shown?  If so, what is the appropriate diagnosis? 

* Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current low back disorder was incurred in or are causally related to active service.

If the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.  

3.  Thereafter, the case should be again reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

